The judgment of the court was pronounced by
Rost, J.
The plaintiff enjoined the sale of a tract of land, seized for the payment of a special tax, assessed against him under an ordinance of the police jury, and gave bond and security in the sum of seven hundred and fifty dollars, in compliance with the order of the judge ; he subsequently amended his petition after issue joined, and prayed for a trial by juiy upon this amended petition. The court decided that he was not entitled to atrial by juiy, on the ground that this is a case which the law requires to be tried summarily, without the intervention of a jury; and he was ruled to trial without a jury.
The point was reserved by a bill of exceptions which, in our opinion, was well taken. The only cases of injunction which are to be tried summarily are those in which no security is required to be given. C. P. 739, 740, 741. This not being such a case, the trial by jury is a legal right, of which the plaintiff could not be deprived. The case must, therefore, be remanded.
It is ordered, that the judgment in this case be reversed, and the case remanded for further proceedings, with directions to the district judge to allow Íhe plaintiff a trial by jury. It is further ordered, that the defendants and .ppellees pay the costs of this appeal.